Citation Nr: 1456309	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-05 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred at Satilla Regional Medical Center on November 2, 2011.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 through May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision issued by the Department of Veterans Affairs (VA) Fee Services at the VA Medical Center (VAMC) in Gainesville, Florida, which denied the Veteran's claim for reimbursement of unauthorized non-VA medical expenses incurred at Satilla Regional Medical Center on November 2, 2011.  The Veteran has perfected a timely appeal of that decision.


FINDINGS OF FACT

1.  VA did not provide authorization for the medical services rendered at Satilla Regional Medical Center on November 2, 2011.

2.  Service connection is not in effect for the Veteran for any disabilities.

3.  The Veteran was treated at Satilla Regional Medical Center on November 2, 2011 for complaints of chronic back pain that was described as being moderate in severity and without any radiation.  An examination performed during the treatment visit indicated generalized low back pain without any reported loss of thoracolumbar motion and without any evidence of any abnormalities in the lower extremities.

4.  At the time of his November 2011 treatment, the Veteran was had medical insurance coverage under Medicare and Medicare paid for a substantial portion of the expenses incurred.  

5.  The Veteran was not treated on November 2, 2011 for a condition that was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health - that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.



CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized non-VA medical expenses incurred at Satilla Regional Medical Center on November 2, 2011 have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.54, 17.120-21, 17.1000-08 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA's duties in that regard are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Notwithstanding the above, there is no indication in the VCAA that Congress intended the act to revise the unique, specific claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. §§ 17.120-32, 17.1000-08; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Moreover, because the claim in this case concerns reimbursement of an unauthorized medical expense, an issue where the law and not the underlying facts or development of the facts are dispositive, the VCAA does not apply.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  Accordingly, VA's duties to notify and assist in relation to this appeal need not be discussed.

Subject to the above, the Board points out nonetheless that the Gainesville VA Medical Center (VAMC) provided the Veteran with a March 2012 letter that explains the information and evidence required to substantiate his claim, as well as the relative responsibilities of VA and the Veteran in obtaining relevant evidence.  Moreover, the Gainesville VAMC provided the Veteran with an explanation of the basis for its denial in its February 2012 letter and March 2012 Statement of the Case.

In this case, the Veteran alleges generally that he is entitled to reimbursement for non-VA medical expenses incurred for treatment at Satilla Regional Medical Center on November 2, 2011.  In his March 2012 substantive appeal, he argues that such services were for an emergent situation; hence, as he asserts in his February 2012 Notice of Disagreement, he is entitled to that portion of medical expenses arising from such treatment that is not covered by Medicare.

Indeed, the record contains records from Satilla Regional Medical Center for treatment on November 2011 for complaints of chronic back pain.  The record described these pain symptoms as being moderate in severity, but without any other symptoms or manifestations.  Notably, there is no indication in the record that the Veteran was demonstrating an altered gait or required physical assistance of any kind.  Similarly, there is no mention in the record of any diminished motion or other functional impairment, other than reported exacerbation during motion, walking, and palpation.  He was conscious and alert and oriented in all spheres.  A neurological examination was normal and no abnormalities were found in the lower extremities.  Overall, the physical examination was apparently remarkable for only "generalized low back pain" and the record notes expressly that there were "[no symptoms] or Objective findings that are life or limb threatening."  Essentially, the Veteran's pain medication prescriptions were refilled and he was discharged from care the same day without any imposed work restrictions.  An accompanying health insurance claim form indicates that the Veteran was charged $717.00 for services rendered and that $697.72 of that amount was paid by Medicare.  Hence, a balance of $19.28 remained outstanding.

The provisions under 38 U.S.C.A. § 1728 and the implementing regulations (38 C.F.R. §§ 17.120-21 ) provide for payment or reimbursement of unauthorized medical expenses for the emergency treatment of adjudicated service-connected disabilities; non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; or for any illness, injury or dental condition of a veteran as a participant in a VA vocational rehabilitation program.  Here, the record shows that service-connected has never been in effect for the Veteran for any disabilities.  Moreover, there is no indication in the record that the Veteran has participated in a VA vocational rehabilitation program.  Under the circumstances, 38 C.F.R. § 1728 does not provide the Veteran any relief.

Alternatively, reimbursement for emergency services for non-service-connected conditions in non-VA facilities may be granted under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-100 8), where all of the following conditions are satisfied: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and 

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002. 

As emphasized above, the above-noted criteria are conjunctive, not disjunctive; as such all of the foregoing criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The payment or reimbursement by VA of treatment is non-discretionary if the requirements for such payment have been met.  The conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement.

In the present case, the Veteran had coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  In fact, his insurance provider (Medicare), paid for the majority of the amount billed by the medical facility in conjunction with this treatment.  Thus, criteria (g) above are not met and the Veteran's claim for reimbursement fails.  

Nevertheless, the Veteran has consistently asserted that VA should pay for the portion not covered by Medicare as the treatment was emergent.  For VA purposes, the definition of the term "emergency treatment" is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B).

"Emergency treatment" is continued until such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if--(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility. 

The regulations do not require that a veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, the evidence must only show that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health - that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b); see also Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).

The Board is of the opinion that evidence in this case does not demonstrate that the November 2, 2011 treatment rendered at Satilla Regional Medical Center meets the definition of "emergency treatment" as contemplated under 38 U.S.C.A. § 1725.  In that regard, the evidence does not show that the situation necessitating the private treatment at issue was such that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.

In support of the foregoing, the Board notes that the evidence shows that the Veteran has had a longstanding back condition that has been manifested by chronic back pain that stems from a 1959 automobile accident, and thus, has been present for approximately 55 years.  Given the longstanding and chronic nature of those pain symptoms, it is unlikely that the occurrence of such symptoms prior to the November 2, 2011 treatment at issue constituted surprise to the Veteran or would have struck the Veteran as presenting an emergent situation.  Indeed, the treatment records corresponding to the treatment shows that the Veteran subjectively reported on his own that his pain symptoms were chronic in nature and were moderate in severity at the time of the treatment.  He did not present with any functional impairment or impairment of movement or ambulation, and moreover, was conscious and fully oriented throughout treatment.  Further, the Veteran expressly denied having any other symptoms other than the reported moderate pain, and indeed, a neurological examination and examination of the lower extremities did not reveal any abnormalities.  Overall, the circumstances, complaints, and findings expressed in the November 2, 2011 treatment record from Satilla Regional Medical Center do not indicate an emergency situation.

Although the Veteran asserts without elaboration in his substantive appeal that he believes that he was faced with an emergency medical situation at the time of the November 2, 2011 treatment, such assertions are inconsistent with the treatment records, and moreover, are inconsistent with his own description of chronic and moderate pain at the time of the treatment.  In view of these inconsistencies, the Veteran's assertion of an emergency situation is beset with grave credibility concerns.  As such, the Board is not inclined to assign any probative weight to the Veteran's unsupported assertion and assigns far greater probative weight to the other evidence in the record; in particular, the circumstances and findings indicated in the November 2, 2011 treatment record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that in weighing credibility, VA may consider such factors as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (stating that the Board's duty is to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another).

In consideration of all of the facts and evidence in the record, the Board finds that the evidence does not show that the Veteran (or a prudent layperson) would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, or, that a prudent layperson who possesses an average knowledge of health and medicine would have reasonably expected that the absence of immediate medical attention would have resulted in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  Thus, criteria (b) above are not met.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against granting entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred at Satilla Regional Medical Center on November 2, 2011.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred at Satilla Regional Medical Center on November 2, 2011 is denied.

____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


